Citation Nr: 1508950	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  08-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to June 1980.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction of the Veteran's case is currently with the RO in Detroit, Michigan.

In February 2009, the Veteran testified during a personal hearing at the Detroit RO.  A transcript of the hearing is of record.

In an October 2011 decision, the Board reopened the previously denied claim for service connection for a psychiatric disability.  The Board remanded the reopened claim for further development.  In July 2013, the Board again remanded this matter for additional development.  

As referenced in the July 2013 remand, the Board notes that, in a July 2012 letter, K.G., a Benefit Specialist with Family Option Services, Inc., stated that the agency was the Veteran's legally appointed guardian.  K.G. provided a copy of Letters of Guardianship issued by the Wayne County Probate Court in October 2008.  Ms. K.G. requested that the agency be appointed the Veteran's fiduciary to any future benefits he may receive.  That matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and consideration.


REMAND

Pursuant to the Board's July 2013 remand instructions, the Veteran underwent a VA mental disorders examination in September 2013.  The examiner noted reviewed the claims file, notes from the VA medical center in Detroit, and the history provided by the Veteran.  The VA examiner diagnosed the Veteran with schizophrenia and opined that based on the review of the medical records, he could not locate any documents to support that schizophrenia at least as likely as not had its onset during service or within one year of active service.

In a December 2014 appellant brief, the Veteran's representative set forth pertinent evidence that does not appear to have been considered by the September 2013 VA examiner.  After a review of the record, the Board finds that the VA medical examination and opinion is inadequate as the rationale for the opinion is based on an incomplete factual basis and did not consider service medical records documenting the Veteran's complaints of depression, "desire to explode," sleep problems, feeling that he was "going to have an outburst," and stomach pains which may be related to masturbation or the Veteran's lay statements regarding onset and continuity of symptomatology.  Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a psychologist or psychiatrist who has not previously examined him, to determine the nature and etiology of any diagnosed psychiatric disabilities.  (Notice of the scheduled examination should also be sent to the Veteran's Legal Guardian, Family Option Services, Inc., and a copy of the notice should be placed in the claims file).  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  Specifically, the VA examiner's opinion should address the following:

(a) The examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any diagnosed psychiatric disability had its onset during service, or is otherwise related to the Veteran's active duty.  In providing the opinion, the examiner must discuss the Veteran's service medical records and the significance, if any, of those records showing that the Veteran was evaluated for trouble sleeping, depression, feeling like he wanted to explode and "hypersexual activity."  The examiner must also consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that a psychosis developed within one year of the Veteran's separation from service. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

